Hancock, Jr., J. (dissenting).
The established rule that the custodial detention and search of a suspect without probable cause is an illegal invasion of his rights under the Fourth Amendment of the United States Constitution com*396pels me to dissent (see Dunaway v New York, 442 US 200; People v Henley, 53 NY2d 403). The majority do not find that Officer Scirri had probable cause for an arrest when after patting defendant down and finding that he was unarmed he handcuffed defendant, searched his pocket and placed him in the police vehicle. Indeed such a determination would, in my opinion, be precluded by the court’s unanimous decision in People v Henley (supra), holding the detention in an almost identical situation to be unlawful. Rather, the majority, relying on precedents such as Adams v Williams (407 US 143) and People v Chestnut (51 NY2d 14) hold that it was not an unlawful invasion of defendant’s constitutional rights to handcuff him, search his pocket, put him in the patrol car and transport him to the scene of the burglary because the detention was “for the brief period required to determine whether the Alden Lanes had actually been burglarized”. I had thought such contention was put to rest by Dunaway v New York (supra, p 212), where the Supreme Court (quoting United States v Brignoni-Ponce, 422 US 873, 881-882) stated: “‘The officer may question the driver and passengers about their citizenship and immigration status, and he may ask them to explain suspicious circumstances, but any further detention or search must be based on consent or probable cause., ” (Emphasis added in Dunaway.) Nor can the police conduct in arresting defendant be supported, as the majority opinion suggests, by viewing it not as an arrest but as an extension of the stop and frisk under authority of People v Chestnut (supra). The frisk of defendant had already taken place and had revealed no weapon. There was no danger to Officer Scirri and no need for the precautionary measures which justified the police conduct in People v Chestnut (supra) and Adams v Williams (supra). It seems evident that when after the pat-down it appeared that defendant was unarmed, the further invasion of defendant’s rights cannot now be justified by characterizing it as an extension of that pat-down. The majority point out the dilemma facing Officer Scirri who had reason to suspect that defendant had committed a burglary, but had no probable cause to arrest him. One can sympathize with his desire to hold defendant until evidence establishing probable cause could be found. *397I know of no precedent, however, holding that defendant’s rights to be free from unreasonable searches and seizures must yield to such practical considerations. Indeed it was just this sort of argument that the court rejected in Dunaway v New York (supra, pp 211-212).
Because the arrest of defendant was illegal the money taken from his pocket and the items discovered subsequently by Officer Barrett in searching his vehicle must be suppressed as flowing directly from the illegal arrest. The money was found in the illegal search of defendant’s pocket. Had it not been for the initial illegal detention of defendant, the seizure and search of his car would not have taken place. It cannot be said that the money found on defendant or the roll of coins, money bag and tire iron discovered in the car were “the product of a source independent of the defendant’s detention” or that the illegal activity was attenuated “by a significant intervening event which justified the conclusion that that evidence was not the product of the illegal activity (see Wong Sun v United States, 371 US 471)” (People v Rogers, 52 NY2d 527, 533). I must therefore conclude that the conviction should be reversed, the motion to suppress the items found on defendant’s person and in his automobile granted, and a new trial granted.
Simons, Doerr and Houle, JJ., concur with Dillon, P. J.; Hancock, Jr., J., dissents and votes to reverse the judgment, grant the motion to suppress and grant a new trial, in a separate opinion.
Judgment affirmed.